DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/10/2020 has been entered. Claims 1,4-6 and 19 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-26 are still pending in this application, with claim 1 being independent.

Response to Arguments
	Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(a) have been considered and are persuasive. Therefore, the rejections are withdrawn.

1.	Applicant's arguments filed on 11/10/2020 on pages 8 and 9 of applicant's remark regarding Claim 1, the applicant argues that D’Agostino uses different data to 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: D’Agostino discloses
generating configurations for power management automatically using machine learning using a typical sequence of events. It also discloses feedback mechanism for the update or refine configurations (D’Agostino Para[0049]). The configuration is for the inactive state machine components or active state machine component such as Display driver (D’Agostino Fig.12,14 Para[0045]). The event used for configuration generation can be a link status change, a network keep alive, a proxy-ARP packet and/or re-authentication packet which are not different than the claimed invention (D’Agostino Para[0041]). Thus, D’Agostino teaches the method of managing power of a wireless mobile terminal by utilizing a predetermined configuration (i.e. machine learning model) to select a component (i.e. processing resource) based on the event (i.e. received packet). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood with 
The dependent claims 2-26 are rejected based upon same motivation and rationale used for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,7-16,19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2010/0165897 A1, hereinafter referred to as “Sood”) in view of D'Agostino et al. (US 2005/0239518A1, hereinafter referred to as “Agostino”) and further in view of Badam et al. (US 2016/0183,191 A1, hereinafter referred to as “Badam”).



Regarding claim 1, Sood discloses a method for reducing power consumption of a power sensitive wireless device ("power sensitive device") (Sood Fig.1 Note ref:110A (i.e. Power sensitive device)) operating in a wireless local area network (WLAN) system (Sood Fig.1 Note ref:100 (i.e. WLAN system)), the method comprising: 
receiving packet-based network traffic including a packet (Sood Para[0026,0034] Note network packets received to take further actions);
whether to wake up a main processor of the power sensitive device from a sleep mode  or to utilize an alternative processing resource, to process the packet (Sood Para[0033] Note whether a given rule of the filters is to wake up one or more entities such as the processor 210 (i.e. main processor)); 
in response to a result of said determining (Sood Para[0034] Note the TCP/IP core may take an action), selectively causing (Sood Para[0034] Note when IP address match a rule filter, the TCP/IP core may identify an entity to process) the main processor or the alternative (Sood Para[0034] Note a networking core (i.e. alternative processing resource) may be identified to process which is less power consuming).
Sood does not explicitly disclose determining, based on a trained machine learning data model that has been trained on what processing resource being necessary for processing a certain network packet.
However, Agostino from the same field of invention discloses determining, based the packet (Agostino Para[0041] The identified keep alive packet or re-authorization packet is used for determining wake up) and a trained machine learning data model that has been trained on what processing resource is necessary for processing a certain network packet (Agostino Fig.3,6,12,14 Ref:350 Para[0049] Note the intelligence based configuration (i.e. machine learning model) generates power saving scheme and feedback is utilized to update and refine configurations. Para[0041] Note a determination is made to provide power to a specific component such as display driver (i.e. resource) based on an event such as link status change, keep alive packet, re-authorization packet etc. Para[0057] Note the state machine (i.e. processing resource) or display driver can wake up when required otherwise stays in the off state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood to have the feature of “determining, based on a trained machine learning data model that has been trained on what processing resource is necessary for processing a certain network packet” as taught by Agostino. The suggestion/motivation would have been to provide configurable power management to remove power from inactive or unused portions of the state machine (Agostino [0007]).
Sood in view of Agostino does not explicitly disclose wherein the power sensitive device is configured to function as a client device to provide supplemental services from hardware on the power sensitive device to a wireless access point of the WLAN system.
However, Badam from the same field of invention discloses wherein the power sensitive device is configured (Badam Fig.1 Ref:106 Para[0004] Note a partner device (i.e. Client device)) to provide supplemental services from hardware on the power sensitive device (Badam Para[0004] Note a partner device is to store data in a specific storage location of a memory) to a wireless access point of the WLAN system (Badam Para[0023,0028] Note a first device (i.e. a wireless access point)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood and Agostino to have the feature of “wherein the power sensitive device is configured to function as a client device to provide supplemental services from hardware on the power sensitive device to a wireless access point of the WLAN system” as taught by Badam. The suggestion/motivation would have been to reduce an amount of power consumed by a device (i) to receive and process incoming data and/or (ii) to access and send outgoing data, and therefore, direct memory access extends a life of a power Supply of the device (Badam [0015]).


Regarding claim 2, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein, upon determining that the main processor is not to wake up, the alternative processing resource is caused to process the packet-based network traffic (Sood Para[0038] Note the processor 210 not awaken and the discovery core is used).
Regarding claim 3, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein, upon determining that the main processor is to wake up, the main processor is caused to process the packet-based network traffic (Sood Para[0040] Note the network interface controller may wake the process 210).
Regarding claim 7, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the alternative processing resource is a secondary processor separate from the main processor and a wireless network circuit of the power sensitive device (Sood Fig.2 Note Processor 210 and Management engine 270, Para[0024]).

Regarding claim 8, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the alternative processing resource is inside a wireless network circuit of the power sensitive device (Sood Fig.2 Note network interface controller with other processors).
Regarding claim 9, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the alternative processing resource is a secondary processor inside a processor apparatus that also houses the main processor (Sood Fig.2 Note Processor 210 and Management engine 270, Para[0024]).
Regarding claim 10, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the packet-based network traffic is offloaded to the alternative processing resource so that the main processor need not wake up (Sood Para[0037] Note further reducing the packets processed by the processor 210).
Regarding claim 11, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood Sood Para[0033] Note ICMP packets).
Regarding claim 12, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the packet-based network traffic to be processed is discovery related traffic (Sood Para[000038] Note service discovery messages).
Regarding claim 13, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the discovery related traffic is resulted from one or more of protocols including: Universal Plug and Play; Bonjour; Multicast Domain Name System (MDNS); or Discovery And Launch (DIAL) (Sood Para[0002] Note incoming network packets for UPnP).
Regarding claim 14, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the packet-based network traffic to be processed is one or more of: traffic from Dynamic Host Configuration Protocol (DHCP) or Address Resolution Protocol (ARP), keep alive messages, or a status report (Sood Para[0002] Note incoming network packets for ARP).

Regarding claim 15, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the packet-based network traffic to be processed is a layer 3 traffic or a layer 4 traffic (Sood details usage of TCP protocol).
Regarding claim 16, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein the packet-based network traffic to be processed is a traffic that is layer 3 and/or above (Sood details usage of TCP, HTTP protocols).
Regarding claim 19, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein steps recited are performed by the power sensitive device (Sood details a computing device 110).
Regarding claim 21, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses wherein steps recited are performed by a remote server coupled to the WLAN system (Sood Para[0001-2,0012] Note a computing devices can be a laptop or a server).

Regarding claim 22, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood further discloses further comprising: adopting modified IEEE 802.11 standards such that a dependency on beacon reception for maintaining a connection with the power sensitive device becomes reduced or removed (Sood Para[0030] Note the roaming core may permit to maintain continuous wireless connectivity to the network).



Claims 4,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of KAUSHIK et al. (US 2016/0112903A1, hereinafter referred to as “Kaushik”).

Regarding claim 4, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose further comprising: receiving a set of rules and/or the trained machine learning data model from the wireless access point 
However, Kaushik from a similar field of invention discloses further comprising: receiving a set of rules and/or the trained machine learning data model from the wireless access point of the WLAN system or from a remote server coupled to the WLAN system (Kaushik Fig.1 Para[0021} Note generating data plane rules by the SDN controller (i.e. remote server), Para[0022] Note rules are distributed to the stations).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “receiving a set of rules and/or the trained machine learning data model from the wireless access point of the WLAN system or from a remote server coupled to the WLAN system” as taught by Kaushik. The suggestion/motivation would have been to automatically provision wireless communication networks based on characteristics data plane layer. The provisioning should control which access points to which specific stations Kaushik, [0005]).

Regarding claim 5, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose further comprising: performing machine learning training on a number of packet-based network traffic to establish the trained machine learning data model.
However, Kaushik from a similar field of invention discloses further comprising: performing machine learning training on a number of packet-based network traffic to establish the trained machine learning data model (Kaushik Para[0021-22] Note the SDN controller creates and adjusts rules (i.e. machine learning)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “performing machine learning training on a number of packet-based network traffic to establish the trained data model” as taught by Kaushik. The suggestion/motivation would have been to automatically Kaushik, [0005]).

Regarding claim 6, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose wherein a machine learning training is performed on a remote server or on the main processor.
However, Kaushik from a similar field of invention discloses wherein a machine learning training is performed on a remote server or on the main processor (Kaushik Para[0021} Note generating data plane rules by the SDN controller (i.e. remote server). Note rules are distributed to the stations, see Para[0022]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “wherein a machine learning training is performed on a remote server or on the main Kaushik. The suggestion/motivation would have been to automatically provision wireless communication networks based on characteristics data plane layer. The provisioning should control which access points to which specific stations connect, by controlling data plane routing decisions (Kaushik, [0005]).



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of Shirota et al. (US 2016/0080652 A1, hereinafter referred to as “Shirota”).

Regarding claim 17, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose wherein the alternative processing resource comprises an ARM processor core. 
However, Shirota from a similar field of invention discloses wherein the alternative processing resource comprises an ARM processor core (Shirota Fig.1 Para[0042] Note the processor core is an ARM processor and SOC may have multicore configuration).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “wherein the alternative processing resource comprises an ARM processor core” as taught by Shirota. The suggestion/motivation would have been to switch the image processing device to a low power consumption state (Shirota, [0005]).

Regarding claim 18, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose wherein the power sensitive device comprises an Internet Protocol (IP) camera.
However, Shirota from a similar field of invention discloses wherein the power sensitive device comprises an Internet Protocol (IP) camera (Shirota Para[0003,0040] Note information processing devices can be a network camera).



Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “wherein the power sensitive device comprises an Internet Protocol (IP) camera” as taught by Shirota. The suggestion/motivation would have been to switch the image processing device to a low power consumption state (Shirota, [0005]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of Kamthe (US 2014/0283062 A1, hereinafter referred to as “Kamthe”).

Regarding claim 20, Sood in view of Agostino and Badam discloses the method as explained above for Claim 1. Sood in view of Agostino and Badam fails to disclose wherein steps recited are performed by the wireless access point of the WLAN system. 

However, Kamthe from a similar field of invention discloses wherein steps recited are performed by the wireless access point of the WLAN system (Kamthe Fig.1 Para[0031] Note the access point may be any device that may be configured as a hotspot (e.g. a laptop)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “wherein steps recited are performed by the wireless access point of the WLAN system” as taught by Kamthe. The suggestion/motivation would have been for enhancing the accuracy of intrusion detection through the correlation and application of information gathered by a network device in order to Suppress erroneous reporting of Suspected network attacks (Kamthe, [0002]).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and  hereinafter referred to as “Wang”).

Regarding claim 23, Sood in view of Agostino and Badam discloses the method as explained above Claim 1. Sood in view of Agostino and Badam fails to disclose further comprising: employing a compressed Internet Protocol (IP) header for communication between the power sensitive device and the wireless access point.
However, Wang from a similar field of invention discloses further comprising: employing a compressed Internet Protocol (IP) header for communication between the power sensitive device and the wireless access point (Wang Para[0028,0043] Note a wireless station (i.e. laptop, RTP/UDP/IP header compression may be applied).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “employing a compressed Internet Protocol (IP) header for communication between the power sensitive device and the wireless access point” as taught by Wang. The suggestion/motivation would have been Wang, [0013]).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of Park et al. (US 2014/0204822 A1, hereinafter referred to as “Park”).

Regarding claim 24, Sood in view of Agostino and Badam discloses the method as explained above Claim 1. Sood in view of Agostino and Badam fails to disclose further comprising: employing, by the wireless access point, an unscheduled beacon reception mechanism that causes the power sensitive device to wake up on an as-needed basis to receive a beacon. 
However, Park from a similar field of invention discloses further comprising: employing, by the wireless access point, an unscheduled beacon reception mechanism that causes the power sensitive device to wake up on an as-needed basis to receive a beacon (Park Paras[0011-13) Note the invention details waking up the station on a need basis to receive a page frame (i.e. beacon)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “employing, by the wireless access point, an unscheduled beacon reception mechanism that causes the power sensitive device to wake up on an as-needed basis to receive a beacon” as taught by Park. The suggestion/motivation would have been to minimize battery consumption, thus providing long lifetime of operation (Park, [0006]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of Corson et al. (US 2004/0008.630A1, hereinafter referred to as “Corson”).

Regarding claim 25, Sood in view of Agostino and Badam discloses the method as explained above Claim 1. Sood in 
However, Corson from a similar field of invention discloses further comprising: dynamically adjusting a size of packet aggregation based on a current power state of the power sensitive device and/or a characteristic of current network traffic with the power sensitive device (Corson Para[0045] Note adapting the size of packets on dynamic physical-layer and/or link-layer conditions (i.e. traffic)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “dynamically adjusting a size of packet aggregation based on a current power state of the power sensitive device and/or a characteristic of current network traffic with the power sensitive device” as taught by Corson. The suggestion/motivation would have been to achieve uplink macro-diversity by enabling the end node to Corson, [0025]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Agostino, Badam and further in view of Crosbie et al. (US 2002/0114303 A1, hereinafter referred to as “Crosbie”).

Regarding claim 26, Sood in view of Agostino and Badam discloses the method as explained above Claim 1. Sood in view of Agostino and Badam fails to disclose further comprising: employing, by the wireless access point, a synchronization mechanism before communicating with the power sensitive device, wherein the synchronization mechanism is characterized at least by offloading a portion of processing tasks associated with synchronization from the power sensitive device to the wireless access point.
However, Crosbie from a similar field of invention discloses further comprising: employing, by the wireless (Crosbie Fig.1 Para[0007-8] Note the invention details synchronizing access points in a Wireless local area network to reduce or eliminate resynchronizing the mobile device’s (i.e. laptop) clock).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sood, Agostino, Badam to have the feature of “employing, by the wireless access point, a synchronization mechanism before communicating with the power sensitive device, wherein the synchronization mechanism is characterized at least by offloading a portion of processing tasks associated with synchronization from the power sensitive device to the wireless access point” as taught by Crosbie. The suggestion/motivation would have been to Synchronize access points in a wireless local area network to enable a Crosbie, [0009]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0274203 to Ganong (Fig.4 and associated paragraphs).
3.	U.S. Patent Publication No. 7689998 to Chrysanthakopoulos (Column:7, Lines:5-15).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415